THE COURT.
The appellants were convicted in the Superior Court of San Joaquin County of a felony, to wit: Robbery of the first degree.
The transcript on appeal was filed in this court December 30, 1932. No brief has been filed in behalf of appellants. The cause was regularly placed on the calendar for *644oral argument on May 8, 1933. No appearance was made for appellants at the time the ease was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.